 Case 5:20-cv-02132-BLF Document 60-3 Filed 08/19/20 Page 1 of 7




           EXHIBIT A
    REDACTED VERSION OF
DOCUMENT SOUGHT TO BE SEALED
            Case 5:20-cv-02132-BLF Document 60-3 Filed 08/19/20 Page 2 of 7




            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
August 19, 2020

VIA E-MAIL

The Honorable Nathanael M. Cousins
United States District Court for the Northern District of California
San Jose Division
2870 South First Street
San Jose, California 95113

Re:        Serenium, Inc. v. Zhao, et al, 5:240-cv-02132 (N.D. Cal.)

Dear Judge Cousins:

Following the August 12 hearing and as authorized by the Court, defendants New Century et al.
(collectively, “Defendants”) submit this supplemental letter brief regarding Serenium’s Cal.
Code Civ. Proc. § 2019.210 Identification of Trade Secrets (“ITS”).

      I.      Plaintiff Must Identify Which Trade Secrets Are Claimed As Compilations

Defendants first pointed out that Serenium failed to identify any compilation trade secrets other
than trade secrets 1.2a and 1.3 in their June 26, 2020 letter—“the [ITS] does not claim as an
enumerated trade secret any compilations of two or more of the separately enumerated trade
secrets.” Despite several efforts to confer, Serenium has never substantively responded to
Defendants’ assertion much less modified the ITS. Defendants thus interpreted each sub-
category to be an independently identified trade secret. At the August 12, 2020 hearing,
Serenium for the first time acknowledged that its purported trade secret category three was in
fact a compilation of all six things identified under that category heading. Tr. at 16:11-23 (“We
set forth three [sic] categories here that consisted of three [sic] things that interoperated. . . . I’m
not going to say the strongest part of our case is the elastic sleeve, . . . maybe that’s not a trade
secret in and of itself but these three [sic] things together are very clearly described.”) This
position is not disclosed in the ITS. As a consequence of this belated clarification, all five
purported trade secret categories require clarification before discovery can commence.

The deficiency arises because Serenium fails to state whether it (i) claims the totality of what is
listed in each category as a single trade secret, (ii) claims each sub-category (or each sub-sub-
category) as a stand-alone trade secret, or (iii) claims any possible combination of sub-categories
(or sub-sub-categories) may be a stand-alone trade secret. Because the number of possible
permutations of compilations is staggering—with more than 60 total sub-categories and sub-sub-
categories, the number of possible permutations is a number with 82 digits (8.3209871e+81).
Category Three, as an example, actually enumerates six sub-categories (some with further sub-
sub-categories). If, in fact, Serenium’s Category Three is just one purported trade secret
comprising the full sleep kit (which includes all 6 elements separately enumerated in Category
Three), as counsel suggested at the hearing, then Serenium must make that clear in the ITS.




                                                    1
            Case 5:20-cv-02132-BLF Document 60-3 Filed 08/19/20 Page 3 of 7




             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
The August 12 hearing demonstrated the ambiguity in the current ITS and Defendants
respectfully request that the Court order further clarification. And if Serenium intended for the
five categories to constitute just five stand-alone trade secrets—as it seemed during the
August 12 hearing—then it should be ordered to make that clear. And if Serenium is instead
claiming all these sub-categories as stand-alone trade secrets, then the ITS will remain hopelessly
unbounded and leave defendants guessing at what this case is actually about.

      II.    Plaintiff Does Not Disclose The Aspects Of Category #2 (Sleep Apnea Diagnostic
             Algorithm) It Contends Are “Secret”

Serenium must also remove from the ITS or at least distinguish the public information from what
it claims is a “secret.” As described in its publicly-filed Amended Complaint, Serenium and its
affiliates published extensive information about the algorithm including the type of data used,
relevant data ranges, and the means to derive, if not the exact same algorithm developed by
Serenium, then at least something very close. See, Complaint at ¶¶ 33-34; see also Hornero &
Gozal et al., Nocturnal Oximetry-based Evaluation of Habitually Snoring Children, Am J Respir
Crit Care Med. vol. 196,12 (2017); US Pat. App. 15/779,018 by Gozal et al. (the “’018
Application”) (assigned to Serenium). For example, a cursory read of the Honero & Gozal paper
demonstrates that significant portions of Serenium’s “Sleep Diagnostic Algorithm” are public
(and therefore cannot be trade secrets). Defendants highlight below several examples of
purported trade secrets disclosed in the Hornero & Gozal article or the ’018 Application.1

Sampling Rate of 25 Hz. In its ITS for Category Two, Serenium states that the sampling rate of
its allegedly “proprietary oximeter” is 25 Hz and later claims input data for its algorithm as a
purported trade secret. ITS at pp. 5-8. But this sampling rate is disclosed in the Hornero & Gozal
article which actually credits the American Academy of Sleep Medicine with recommending the
25 Hz sampling rate. Hornero & Gozal, page 1592 (“Hence, all the nSpO2 recordings
acquired were resampled to 25 Hz, as recommended by the American Academy of Sleep
Medicine (18).”)

Selection of ODI3 and Mf3BOI as key features. Also in the Category Two description,
Serenium claims that selection of just two inputs out of 23 is warranting of trade secret
protection. ITS at p. 5. But here again, this input selection is disclosed in the Hornero & Gozal
article. Hornero & Gozal at pp. 1593-4 (“[U]p to 23 features were obtained from each recording,
which are summarized in Table 2. . . . [O]nly two features were retained as the optimum set for
the MLP training model: ODI3 (995 times selected) and Mf3BOI (621 times selected).”).

A multilayer perceptron regression neural network Algorithm with one input layer, one
hidden layer, and one output layer. Even the most technical sounding purported trade secrets
identified by Serenium are found in the Hornero & Gozal article such as the structure of the
algorithm “one input layer, one output layer, and one structural layer”), the details of each layer
(e.g., “two neurons in the input layer where one input is ODI3 and the other is Mf3”), and the
training set being limited to two features (“only two features were retained as the optimum set


1
    Defendants request leave to submit the Hornero & Gozal paper and ’018 Application.


                                                 2
           Case 5:20-cv-02132-BLF Document 60-3 Filed 08/19/20 Page 4 of 7




             REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
for the MLP training model: ODI3 (995 times selected) and Mf3BOI (621 times selected)”).
Hornero & Gozal at pp. 1593-4. The specific signal band of interest identified in Serenium’s
ITS is identified in its published papers and patent application. See ’018 Application at ¶ 51
(discussing a band of interest of 0.0137-0.0473 Hz for the pediatric cases).

These examples demonstrate an important deficiency in Serenium’s trade secret disclosure. In
this case, Serenium must be required to identify the “incremental variations on, or advances in
the state of the art” with respect to its sleep apnea diagnosis algorithm and related technology so
that Defendants can develop well-reasoned defenses . See Brescia v. Angelin, 172 Cal.App.4th
133, 138 (2009). This is particularly important here because Serenium and its affiliates have
published extensively in this field, with specific, technical detailed descriptions of the purported
innovation and thus have unique knowledge regarding what can reasonably be at issue in this
case. Serenium must be ordered to refine its ITS to identify specifically what is in dispute and
what New Century is accused of taking. Serenium cannot be allowed to make sweeping
allegations and take broad discovery on “sleep diagnostic” tools of “sleep apnea diagnostic
algorithms” that is far beyond the scope of its claimed trade secrets.2

    III.    Categories One, Four, and Five Should Identify The Non-Public Material
            Provided To Each Defendant And The Specific Trade Secret Portions Thereof

CCP 2019.210 requires identification trade secrets alleged to have been misappropriated—not
just any trade secrets that Serenium claims it has—and therefore it is imperative that Serenium
revise its ITS as to each category and identify with particularity what specific data or materials it
contends was provided and to which Defendants, and what portion thereof Serenium contends is
a trade secret. The examples here show how much of the individual items claimed as trade
secrets are simply too general and are thus descriptive of ideas and methods generally known.

ITS Category 1.1: Proprietary Anonymized Patient Data from Beijing Children’s Hospital:
Presumably, this data collection was done in conformance with accepted medical standards for
sleep apnea diagnosis and collected the data recognized by the industry as being necessary for
accurate diagnosis. Thus, the categories of data collected cannot therefore be protected as a trade
secret and Serenium needs to provide more detail about what in the data is entitled to trade secret
protection, particularly because Defendants were never given access to the BCH data. Nowhere
does Serenium allege that it provided Defendants with any of the patient data from either of the
sleep studies it conducted with BCH and nowhere does Serenium identify what particular patient
data was allegedly provided to which Defendant.


2
  Serenium has already sought to exploit the overbreadth and ambiguity in its ITS to seek
sweeping discovery regarding all “remote diagnosis of patients” (RFP No. 4); all “marketing,
use, planned use, sale, provision, or development of diagnostics, screening, therapeutics, or
treatments for sleep apnea, sleep efficiency, or other sleep related-conditions” (RFP No. 12); all
data collected or used by Defendants relating to “sleep apnea data, sleep efficiency data, or data
related to other sleep-related conditions” (RFP No. 13); all documents relating to “any
telemedicine or remote medical technology” (RFP No. 16); and all “treatments and surgeries”
falling within 30 different subcategories (RFP No. 30).


                                                  3
        Case 5:20-cv-02132-BLF Document 60-3 Filed 08/19/20 Page 5 of 7




            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

ITS Category 1.2: Proprietary Raw Data from 16 Sleep Studies: At most, Serenium appears to
claim that Defendants had access to raw data from up to 16 sleep studies conducted with sleep
kits provided to New Century. Despite having inspected the sleep kits, Serenium has not defined
what specific data New Century had access to—which is important because the data was
admittedly sent wirelessly to Serenium’s cloud servers. Moreover, the sleep kits collected data
used in standard medical diagnosis of sleep apnea (patient identifiers, timestamp, pulse rate, and
SpO2 readings) that may be private information of the patient, but is not Serenium’s trade secret.
Moreover, Serenium admits Defendants never had access to Serenium’s “neural network system”
which would be necessary to make use of these data and generate any meaningful results.
Nowhere does Serenium allege that it provided Defendants with any of the patient data from the
16 sleep studies and nowhere does Serenium identify what particular patient data was allegedly
provided to which Defendant or what portion thereof it contends is a trade secret.

ITS Category 1.2a: Raw Data from 16 Sleep Studies; AHI Scores; and Patient Reports: This
purported combination trade secret is inadequately described for the same reasons stated above
for ITS 1.2. Serenium does not contend that Defendants or anyone else could reverse engineer its
algorithms from these materials alone. Serenium must specifically define what it contends was
provided, to which of the Defendants, and what portion thereof it contends is a trade secret.

ITS Category 1.3: The types of data Serenium collected for use in its Algorithm and testing:
Defendants do not know from the ITS if this alleged trade secret is the full compilation of all of
the purported column headings or is instead a set of 6 (or more) separate and independent alleged
trade secrets. Serenium should be ordered to provide further clarification. As for some of the
component parts, more disclosure is also necessary. For instance, one category is “Survey
Results: Risk Level.” It does not appear that Serenium claims that it provided Defendants with
the survey questions or responses but the mere fact that survey results were collected (or even
considered) cannot be a trade secret. Thus, this disclosure is ambiguous and it is unclear what
was allegedly provided to Defendants and what portion of that is allegedly proprietary. The
ambiguity is exacerbated because the majority of individual data being collected are standard
data used in medical diagnosis of sleep apnea as known to those of skill in the field and thus
cannot be a trade secret. Serenium must specifically define what it contends was provided, to
which of the Defendants, and what portion thereof it contends is a trade secret.

ITS Category 4.1-7: The population health business model, etc.: This category facially sweeps in
so much non-trade secret information that it is impossible to discern what Serenium actually
contends is at issue. Serenium cannot lay claim to its so-called population health business model
as a trade secret because the concept (screening all patients rather than screening as symptoms
arise) is generally known and Serenium’s own approach is disclosed on Serenium’s “About”
section of its Facebook page, wherein Serenium states it was aiming to target 500,000,000
people in the USA and China to “penetrate 80-95% of the sleep apnea market that is currently
undiagnosed.” In addition, healthcare today involves technology and utilizes social media and
mobile applications. That Serenium would screen for prospective patients (without an NDA)
with prospect-facing questionnaires, WeChat mini-apps, an online tool, or in-hospital surveys is
not a trade secret because that is all standard operating procedure for today’s healthcare service



                                                4
         Case 5:20-cv-02132-BLF Document 60-3 Filed 08/19/20 Page 6 of 7




              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
providers. The ITS also describes a marketing funnel with online survey questions/education on
the importance of sleep/promotions with the aim of encouraging prospective patients/customers
to purchase cloud apnea sleep kits either online or through an e-commerce site. But this too is
standard operating procedure for any new healthcare diagnostic tool. The ITS also claims as a
trade secret a “typical” workflow. The purpose of any marketing funnel is to drive a customer to
use the product. Here, a patient would be driven to use the oximeter to record sleep data using a
mobile device. There are many other companies that are doing exactly this and have developed
their oximeters, apps, and marketing funnels entirely independently of Serenium. The ITS also
includes two flowcharts (one for adults and one for children). The purpose of the app and home
testing is to diagnose a patient with an AHI score. The typical cutoffs (AHI<1, AHI 1 to 5,
AHI>5 for children; and AHI<5, AHI 5 to 15, AHI>15) are well-known, as are the subsequent
treatment steps (e.g., no intervention, further evaluation, adenotonsillectomy, CPAP). None of
this is secret or something from which Serenium or a competitor could derive independent
economic value. The ITS then describes automated and physician diagnostic models. These
models are prospect-facing reports to be shown to patients without an NDA. Other companies
have embarked on similar methods to collect patient data, send that data to be analyzed, and
present the analysis to a patient and his/her physician. Interactive data being displayed on an app
or online tool is also not proprietary and would be patient/customer-facing (without and NDA).
Because of this level of abstraction, Serenium must specifically define what it contends was
provided, to which of the Defendants, and what portion thereof it contends is a trade secret

ITS Category 5.1: The financial model jointly prepared by Serenium and New Century:
Serenium fails to disclose sufficient facts to establish New Century is not entitled to possession
of this jointly prepared model. At a minimum, Serenium must identify the unique portions of the
model that it contends are its trade secrets versus those that are public or that belong (uniquely or
jointly) to New Century. Moreover, the model is going on nearly three years old and Serenium
makes no effort to explain how such outdated information (3-year old marketing data, patient
statistics, profit drivers, projected profits, oximeter manufacturing costs, treatment provision
costs, and/or cloud server hosting costs) could plausibly remain relevant and of any economic
value to Serenium or a competitor. Serenium must specifically define what it contends was
provided, to which of the Defendants, and what portion thereof it contends is a trade secret

ITS Category 5.2: The financial information Serenium provided New Century: The financial
information provided to New Century on December 13 and 18, 2017 included broad financial
projections. Serenium offers no explanation as to how this nearly 3-year old data remains
relevant and of any independent economic value. The Financial Projections are simply revenue,
cost, and expense projections for 2018 through 2022, and valuations of Serenium’s and New
Century’s shares of the joint venture. Serenium must specifically define what it contends was
provided, to which of the Defendants, and what portion thereof it contends is a trade secret.




                                                  5
            Case 5:20-cv-02132-BLF Document 60-3 Filed 08/19/20 Page 7 of 7




            REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
Very truly yours,

/s/Michael D. Powell

Michael D. Powell
09918-00001A/12294389.1




                                           6
